Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT is entered into as of this 20th day of July, 2006 by
and among Graphic Packaging International, Inc., a Delaware corporation
(“Employer”), Graphic Packaging Corporation, a Delaware corporation (“GPC”) and
Michael P. Doss (“Executive”).

W I T N E S S E T H :

WHEREAS, Employer desires to employ Executive on the terms and conditions set
forth herein;

WHEREAS, Executive desires to accept such employment on the terms and conditions
set forth herein;

WHEREAS, each of Employer, GPC and Executive agrees that Executive will have
a prominent role in the management of the business, and the development of the
goodwill, of Employer and its Affiliates (as defined below) and will establish
and develop relations and contacts with the principal customers and suppliers of
Employer and its Affiliates in the United States and the rest of the world, all
of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, Employer and its Affiliates;

WHEREAS, (i) in the course of his/her employment with Employer, Executive will
obtain confidential and proprietary information and trade secrets concerning the
business and operations of Employer and its Affiliates in the United States and
the rest of the world that could be used to compete unfairly with Employer and
its Affiliates; (ii) the covenants and restrictions contained in Sections 8
through 13, inclusive, are intended to protect the legitimate interests of
Employer and its Affiliates in their respective goodwill, trade secrets and
other confidential and proprietary information; and (iii) Executive desires to
be bound by such covenants and restrictions;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration,
Employer, GPC and Executive hereby agree as follows:

1.  Agreement to Employ.  Upon the terms and subject to the conditions of this
Agreement, Employer hereby employs Executive, and Executive hereby accepts
employment by Employer.

2.  Term; Position and Responsibilities.

(a)  Term of Employment.  Unless Executive’s employment shall sooner terminate
pursuant to Section 7, Employer shall employ Executive for a one year term
commencing on the date hereof (the “Initial Term”). Effective upon the
expiration of the Initial Term and of each Additional Term (as defined below),
Executive’s employment hereunder shall be deemed to be automatically extended,
upon the same terms and conditions, for an additional period of one year (each,
an “Additional Term”), in each such case, commencing upon the expiration of the
Initial Term or the then current Additional Term, as the case may be. The period
during which


--------------------------------------------------------------------------------


Executive is employed pursuant to this Agreement, including any extension
thereof in accordance with the preceding sentence, shall be referred to as the
“Employment Period”.

(b)  Position and Responsibilities.  During the Employment Period, Executive
shall serve as Vice President, Operations of Employer and have such duties and
responsibilities as are customarily assigned to individuals serving in such
position and such other duties consistent with Executive’s title and position as
the Board of Directors of Employer (“Employer’s Board”) specifies from time to
time. Executive shall devote all of his/her skill, knowledge and working time to
the conscientious performance of the duties and responsibilities of such
position, except for (i) vacation time as set forth in Section 6(c) and absence
for sickness or similar disability and (ii) to the extent that it does not
interfere with the performance of Executive’s duties hereunder, (A) such
reasonable time as may be devoted to service on boards of directors of other
corporations and entities, subject to the provisions of Section 9, and the
fulfillment of civic responsibilities and (B) such reasonable time as may be
necessary from time to time for personal matters.  If so elected or designated
by the respective shareholders thereof, Executive shall serve as a member of the
Boards of Directors of GPC, Employer and their respective Affiliates during the
Employment Period without additional compensation.

(c) Promotion.  Not later than November 1, 2006, Executive’s position and
responsibilities set forth in Section 2(b) will change to Senior Vice President,
Consumer Products.  On the day Executive’s position changes, Executive’s base
salary set forth in Section 3 will change to $300,000.00 and Executive’s annual
target bonus opportunity for 2007 set forth in Section 4 will change to 70%. 
Executive agrees that this change in position will constitute a promotion for
purposes of Section 7(d)(v).

3.  Base Salary.  As compensation for the services to be performed by Executive
during the Employment Period, Employer shall pay Executive a base salary at an
annualized rate of $240,000.00, payable in installments on Employer’s regular
payroll dates. Employer’s Board shall review Executive’s base salary annually
during the Employment Period and, in its sole discretion, Employer’s Board may
increase (but may not decrease) such base salary from time to time based upon
the performance of Executive, the financial condition of Employer, prevailing
industry salary levels and such other factors as Employer’s Board shall consider
relevant.  (The annual base salary payable to Executive under this Section 3, as
the same may be increased from time to time and without regard to any reduction
therefrom in accordance with the next sentence, shall hereinafter be referred to
as the “Base Salary”.)  The Base Salary payable under this Section 3 shall be
reduced to the extent that Executive elects to defer such Base Salary under the
terms of any deferred compensation, savings plan or other voluntary deferral
arrangement that may be maintained or established by Employer.

4.  Incentive Compensation Arrangements.  During the Employment Period,
Executive shall participate in Employer’s incentive compensation programs for
its senior executives existing from time to time, at a level commensurate with
his/her position and duties with Employer and based on such performance targets
as may be established from time to time by Employer’s Board or a committee
thereof.  For calendar year 2006, Executive’s aggregate annual target bonus
opportunity shall be 50% of Base Salary.

2


--------------------------------------------------------------------------------




5.  Employee Benefits.  During the Employment Period, employee benefits,
including life, medical, dental, accidental death and dismemberment, business
travel accident, prescription drug and disability insurance, shall be provided
to Executive in accordance with the programs of Employer then available to its
senior executives, as the same may be amended and in effect from time to time. 
Executive shall also be entitled to participate in all of Employer’s profit
sharing, pension, retirement, deferred compensation and savings plans, as the
same may be amended and in effect from time to time, applicable to senior
executives of Employer.  The benefits referred to in this Section 5 shall be
provided to Executive on a basis that is commensurate with Executive’s position
and duties with Employer hereunder and that is no less favorable than that of
similarly situated employees of Employer.

6.  Perquisites and Expenses.

(a)  General. During the Employment Period, Executive shall be entitled to a
perquisites allowance in the amount of $20,000 on an annualized basis, to be
paid as soon as administratively practical after January 1 of each year. This
special bonus can be used by Executive for such matters to include, without
limitation, tax preparation services, financial planning services, home security
services, executive physical examination, dues of airline, luncheon, country or
athletic clubs, or automobile expenses.

(b)  Business Travel, Lodging, etc.  Employer shall reimburse Executive for
reasonable travel, lodging, meal and other reasonable expenses incurred by
him/her in connection with his/her performance of services hereunder upon
submission of evidence, satisfactory to Employer, of the incurrence and purpose
of each such expense and otherwise in accordance with Employer’s business travel
reimbursement policy applicable to its senior executives as in effect from time
to time.

(c)  Vacation.  During the Employment Period, Executive shall be entitled to
five weeks of paid vacation on an annualized basis, without carryover
accumulation.

7.  Termination of Employment.

(a)  Termination Due to Death or Disability.  In the event that Executive’s
employment hereunder terminates due to death or is terminated by Employer due to
Executive’s Disability (as defined below), no termination benefits shall be
payable to or in respect of Executive except as provided in Section 7(g).  For
purposes of this Agreement, “Disability” shall mean a physical or mental
disability that prevents or would prevent the performance by Executive of
his/her duties hereunder for a continuous period of six months or longer.  The
determination of Executive’s Disability shall (i) be made by an independent
physician who is reasonably acceptable to Employer and Executive (or his/her
representative), (ii) be final and binding on the parties hereto and (iii) be
based on such competent medical evidence as shall be presented to such
independent physician by Executive and/or Employer or by any physician or group
of physicians or other competent medical experts employed by Executive and/or
Employer to advise such independent physician.

(b)  Termination by Employer for Cause.  Executive may be terminated for cause
by Employer for (i) the willful failure of Executive substantially to perform
his/her duties hereunder

3


--------------------------------------------------------------------------------




(other than any such failure due to Executive’s physical or mental illness) or
other willful and material breach by Executive of any of his/her obligations
hereunder, after a written demand for substantial performance has been
delivered, and a reasonable opportunity to cure has been given, to Executive by
Employer’s Board, which demand identifies in reasonable detail the manner in
which Employer’s Board believes that Executive has not substantially performed
his/her duties or has breached his/her obligations, (ii) Executive’s engaging in
willful and serious misconduct that has caused or is reasonably expected to
result in material injury to Employer or any of its Affiliates,
(iii) Executive’s conviction of, or entering a plea of guilty or nolo contendere
to, a crime that constitutes a felony, or (iv) Executive’s material violation of
the requirements of federal or state securities law, rule or regulation, in
cases involving fraud or deceit, or violation of Employer’s insider trading
policy. Any item of conduct in the previous sentence shall constitute “Cause.”
Executive’s conduct need not result in monetary or financial loss to constitute
Cause. Executive shall be permitted to attend a meeting of Employer’s Board
within 30 days after delivery to him/her of a Notice of Termination (as defined
below) pursuant to this Section 7(b) to explain why he/she should not be
terminated for Cause and, if following any such explanation by Executive,
Employer’s Board determines that Employer does not have Cause to terminate
Executive’s employment, any such prior Notice of Termination delivered to
Executive shall thereupon be withdrawn and of no further force or effect.

(c) Termination Without Cause. A termination “Without Cause” shall mean
a termination of employment by Employer other than pursuant to Section 7(a) or
Section 7(b).

(d) Termination by Executive.  Executive may terminate his/her employment for
any reason.  A termination of employment by Executive for “Good Reason” shall
mean a termination by Executive of his/her employment with Employer within
30 days following the occurrence, without Executive’s consent, of any of the
following events: (i) the assignment to Executive of duties that represent
a substantial diminution of the duties that he/she is to assume on the date
hereof, (ii) the failure of Employer to obtain the assumption of this Agreement
by any Successor (as defined below) to Employer as contemplated by Section 14,
(iii) a reduction in the rate of Executive’s Base Salary, (iv) a material breach
by Employer of any of its obligations hereunder or (v) except in cases where
Employer is promoting Executive, the relocation of Executive’s primary office to
a location more than 50 miles from the location of Executive’s primary office on
the date hereof. Executive shall not be entitled to terminate employment for
Good Reason, in the case of any of clauses (i), (iii), (iv) or (v), should
Executive fail within 30 days following the occurrence of any of the events set
forth therein to deliver written notice to Employer of his/her intention to
terminate his/her employment for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to give rise to Executive’s right to
terminate his/her employment for Good Reason, and Employer or GPC, as the case
may be, shall not have cured such circumstances within a reasonable time to the
reasonable satisfaction of Executive.

(e)  Notice of Termination.  Any termination by Employer pursuant to
Section 7(a), 7(b) or 7(c), or by Executive pursuant to Section 7(d), shall be
communicated by a written Notice of Termination addressed to the other parties
to this Agreement.  A ”Notice of Termination” shall mean a notice stating that
Executive’s employment with Employer has been or will be terminated.

4


--------------------------------------------------------------------------------




(f) Payments and Benefits Upon Termination by Employer Without Cause or by
Executive for Good Reason.

(i)  In the event of a termination of Executive’s employment by Employer Without
Cause or a termination by Executive of his/her employment for Good Reason during
the Employment Period, Employer shall pay to Executive:

       (A)                 one year’s Base Salary, and

       (B)                   the product of (1) the amount of incentive
compensation that would have been payable to Executive for the calendar year in
which the Date of Termination (as defined below) occurs if Executive had
remained employed for the entire calendar year and assuming that all applicable
performance targets had been achieved, multiplied by (2) a fraction, the
numerator of which is equal to the number of days in such calendar year that
precede the Date of Termination and the denominator of which is equal to 365
(such product, the “Pro Rata Bonus”).

(ii) Payments pursuant to this Section 7(f) shall be made as follows: six months
following the Date of Termination, one-half of the amounts due under Section
7(f)(i)(A) and all of the amounts due under Section 7(f)(i)(B), above, shall be
paid to Executive. The remainder of the amounts due Executive under Section
7(f)(i)(A) shall be payable in installments on Employer’s regular payroll dates,
until the amounts due are paid in full. No payments shall be due and payable to
Executive pursuant to this Section 7(f) until after (x) Executive has executed a
general release in a form reasonably satisfactory to Employer and (y) the
expiration of the period during which Executive can revoke his/her execution of
said release.

 (iii) If Executive is entitled to payments pursuant to Section 7(f)(i), then
for the period beginning on the Date of Termination and ending on the first
anniversary of the Date of Termination (the “Severance Period”), Employer shall
(x) continue to provide to Executive the life, medical, dental, and prescription
drug benefits referred to in Section 5 (the “Continued Benefits”) and
(y) reimburse Executive for expenses incurred by him/her for outplacement and
career counseling services provided to Executive for an aggregate amount not in
excess of $25,000.

(iv) Executive shall not have a duty to mitigate the costs to Employer under
this Section 7(f)(i), except that Continued Benefits shall be reduced or
canceled to the extent of any comparable benefit coverage earned by (whether or
not paid currently) or offered to Executive during the Severance Period by
a subsequent employer or other Person (as defined below) for which Executive
performs services, including but not limited to consulting services.

(v) The benefits provided Executive pursuant to this Section 7(f) are made in
lieu of any payments or benefits, and Executive shall not be entitled to receive
any payments or benefits, pursuant to any plan, policy, program or practice
providing any bonus, annual incentive or severance compensation.

(g) Payments and Benefits Upon Executive’s Death or Disability, Termination by
Employer With Cause, or Termination by Executive Without Good Reason. If
Executive’s

5


--------------------------------------------------------------------------------




employment shall terminate upon his/her death or Disability or if Employer shall
terminate Executive’s employment for Cause or Executive shall terminate his/her
employment without Good Reason during the Employment Period, Employer shall pay
Executive his/her full Base Salary through the Date of Termination; plus, in the
case of termination upon Executive’s death or Disability, if, as of the Date of
Termination, Employer has achieved the pro rated performance objectives for such
calendar year (determined as provided in Section 7(f)(i)), the Pro Rata Bonus
for the portion of the calendar year preceding Executive’s Date of Termination;
plus, in the case of termination upon Executive’s death, his/her full Base
Salary for the remainder of the pay period in which death occurs and for one
month thereafter, as provided in Section 3. The benefits provided Executive
pursuant to this Section 7(g) are made in lieu of any payments or benefits, and
Executive shall not be entitled to receive any payments or benefits, pursuant to
any plan, policy, program or practice providing any bonus or annual incentive
compensation.

(h)  Date of Termination.  As used in this Agreement, the term “Date of
Termination” shall mean (x) if Executive’s employment is terminated by his/her
death, the date of his/her death, (y) if Executive’s employment is terminated by
Employer for Cause, the date on which Notice of Termination is given as
contemplated by Section 7(e) or, if later, the date of termination specified in
such Notice, or (z) if Executive’s employment is terminated by Employer Without
Cause, due to Executive’s Disability or by Executive for any reason, the date
that is 30 days after the date on which Notice of Termination is given as
contemplated by Section 7(e) or, if no such Notice is given, 30 days after the
date of termination of employment.

(i)  Resignation upon Termination.  Effective as of any Date of Termination
under this Section 7 or otherwise as of the date of Executive’s termination of
employment with Employer, Executive shall resign, in writing, from all Board
memberships and other positions then held by him/her with GPC, Employer and
their respective Affiliates.

(j)  Nondisparagement. Executive agrees not to disparage Employer, GPC, or the
subsidiaries thereof, or the officers, directors or employees of any of them,
during the Employment Period or thereafter.

8. Unauthorized Disclosure. During the period of Executive’s employment with
Employer and the three-year period following any termination of such employment,
without Employer’s prior written consent, except to the extent required by an
order of a court having jurisdiction or under subpoena from an appropriate
government agency, in which event, Executive shall use his/her best efforts to
consult with Employer prior to responding to any such order or subpoena, and
except as required in the performance of his/her duties hereunder, Executive
shall not disclose any confidential or proprietary trade secrets, customer
lists, drawings, designs, information regarding product development, marketing
plans, sales plans, manufacturing plans, management organization information
(including but not limited to data and other information relating to members of
the Board of Directors of GPC, Employer or any of their respective Affiliates or
to management of GPC, Employer or any of their respective Affiliates), operating
policies or manuals, business plans, financial records, packaging design or
other financial, commercial, business or technical information (a) relating to
GPC, Employer or any of their respective Affiliates or (b) that GPC, Employer or
any of their respective Affiliates may receive belonging to suppliers, customers
or others who do business with GPC, Employer or any of their respective
Affiliates (collectively, “Confidential Information”) to any third person

6


--------------------------------------------------------------------------------




unless such Confidential Information has been previously disclosed to the public
or is in the public domain (other than by reason of Executive’s breach of this
Section 8).

9.  Non-Competition.  During the period of Executive’s employment with Employer
and for one year following the Date of Termination, Executive shall not,
directly or indirectly, become employed in a management capacity, including as a
consultant serving in a management capacity, of Caraustar Industries, Inc.,
Field Container Company, L.P., MeadWestvaco Corporation, Rock-Tenn Company, the
former consumer packaging division of Smurfit-Stone Container Corporation that
was acquired by an affiliate of Texas Pacific Group, or any of their current
subsidiaries or successors.

10.  Non-Solicitation of Employees. For one year following the Date of
Termination, Executive shall not, directly or indirectly, for his/her own
account or for the account of any other Person anywhere in the United States or
Europe, solicit for employment, employ or otherwise interfere with the
relationship of GPC, Employer or any of their respective subsidiaries with, any
person who at any time during the six months preceding such solicitation,
employment or interference is or was employed by or otherwise engaged to perform
services for GPC, Employer or any of their current subsidiaries, other than any
such solicitation or employment during Executive’s employment with GPC and
Employer on behalf of GPC, and Employer.

11.  Non-Solicitation of Customers.  For one year following the Date of
Termination, Executive shall not, directly or indirectly, for his/her own
account or for the account of any other Person anywhere in the United States or
Europe, solicit or otherwise attempt to establish any business relationship for
purposes of engaging in the manufacture, sales or converting of paperboard and
paperboard packaging with any Person who is or was a customer, client or
distributor of GPC or Employer or any of their Affiliates at any time during
which Executive was employed by Employer .

12.  Return of Documents.  In the event of the termination of Executive’s
employment for any reason, Executive shall deliver to Employer all of (a) the
property of each of GPC, Employer and their respective Affiliates and (b) the
non-personal documents and data of any nature and in whatever medium of each of
GPC, Employer and their respective Affiliates, and he/she shall not take with
him/her any such property, documents or data or any reproduction thereof, or any
documents containing or pertaining to any Confidential Information.  Whether
documents or data are “personal” or “non-personal” shall be determined as
follows:  Executive shall present any documents or data that he/she wishes to
take with him/her to the chief legal officer of Employer for his/her review. 
The chief legal officer shall make an initial determination whether any such
documents or data are personal or non-personal, and with respect to such
documents or data that he/she determines to be non-personal, shall notify
Executive either that such documents or data must be retained by Employer or
that Employer must make and retain a copy thereof before Executive may take such
documents or data with him/her.

13.      Injunctive Relief with Respect to Covenants; Forum, Venue and
Jurisdiction.  Executive acknowledges and agrees that the covenants, obligations
and agreements of Executive contained in Sections 8, 9, 10, 11, 12 and 13 relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause Employer
irreparable injury for which adequate remedies are not available at law. 
Therefore,

7


--------------------------------------------------------------------------------




Executive agrees that Employer shall be entitled to an injunction, restraining
order or such other equitable relief (without the requirement to post bond) as
a court of competent jurisdiction may deem necessary or appropriate to restrain
Executive from committing any violation of such covenants, obligations or
agreements.  These injunctive remedies are cumulative and in addition to any
other rights and remedies Employer may have.  Employer, GPC and Executive hereby
irrevocably submit to the jurisdiction of the superior courts of Cobb County,
Georgia and the federal courts of the Northern District of Georgia, in respect
of the injunctive remedies set forth in this Section 13 and the interpretation
and enforcement of Sections 8, 9, 10, 11, 12 and 13 insofar as such
interpretation and enforcement relate to any request or application for
injunctive relief in accordance with the provisions of this Section 13, and the
parties hereto hereby irrevocably waive any and all objections and defenses
based on forum, venue or personal or subject matter jurisdiction as they may
relate to an application for such injunctive relief in a suit or proceeding
brought before such a court in accordance with the provisions of this
Section 13.  All disputes not relating to any request or application for
injunctive relief in accordance with this Section 13 shall be resolved by
arbitration in accordance with Section 17(b).

14.  Assumption of Agreement.  Employer shall require any Successor thereto, by
agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Employer would be required to perform it if no such
succession had taken place.  Failure of Employer to obtain such agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle Executive to compensation from Employer in the same amount and
on the same terms as Executive would be entitled hereunder if Employer had
terminated Executive’s employment Without Cause as described in Section 7,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

15.      Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof.  All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement entered into by Executive and
Employer or any predecessor thereto or Affiliate thereof) are merged herein and
superseded hereby. This Agreement explicitly supersedes and replaces that
certain employment agreement between Executive and Graphic Packaging
International Corporation, dated March 22, 2002, as amended.

16.      Indemnification.  Employer hereby agrees that it shall indemnify and
hold harmless Executive to the fullest extent permitted by Delaware law from and
against any and all liabilities, costs, claims and expenses, including all costs
and expenses incurred in defense of litigation (including attorneys’ fees),
arising out of the employment of Executive hereunder, except to the extent
arising out of or based upon the gross negligence or willful misconduct of
Executive.  Costs and expenses incurred by Executive in defense of such
litigation (including attorneys’ fees) shall be paid by Employer in advance of
the final disposition of such litigation upon receipt by Employer of (a) a
written request for payment, (b) appropriate documentation evidencing the
incurrence, amount and nature of the costs and expenses for which payment is
being sought, and

8


--------------------------------------------------------------------------------




(c) an undertaking adequate under Delaware law made by or on behalf of Executive
to repay the amounts so paid if it shall ultimately be determined that Executive
is not entitled to be indemnified by Employer under this Agreement, including
but not limited to as a result of such exception.

17.      Miscellaneous.

(a)      Binding Effect; Assignment.  This Agreement shall be binding on and
inure to the benefit of Employer, GPC and their respective successors and
permitted assigns.  This Agreement shall also be binding on and inure to the
benefit of Executive and his/her heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by any party hereto
without the prior written consent of the other parties hereto, except as
provided pursuant to this Section 17(a).  Each of GPC and Employer may effect
such an assignment without prior written approval of Executive upon the transfer
of all or substantially all of its business and/or assets (by whatever means),
provided that the Successor to Employer shall expressly assume and agree to
perform this Agreement in accordance with the provisions of Section 14.

(b)  Arbitration.  Any dispute or controversy arising under or in connection
with this Agreement (except in connection with any request or application for
injunctive relief in accordance with Section 13) shall be resolved by binding
arbitration.  The arbitration shall be held in the city of Atlanta, Georgia and
except to the extent inconsistent with this Agreement, shall be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect at the time of the arbitration, and otherwise in
accordance with principles which would be applied by a court of law or equity. 
The arbitrator shall be acceptable to both Employer and Executive.  If the
parties cannot agree on an acceptable arbitrator, the dispute shall be heard by
a panel of three arbitrators, one appointed by Employer, one appointed by
Executive, and the third appointed by the other two arbitrators.  All expenses
of arbitration shall be borne by the party who incurs the expense, or, in the
case of joint expenses, by both parties in equal portions, except that, in the
event Executive prevails on the principal issues of such dispute or controversy,
all such expenses shall be borne by Employer.

(c)      Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to
principles of conflicts of laws.

(d)      Taxes.  Employer may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.

(e)      Amendments.  No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved by
Employer’s Board or a Person authorized thereby and is agreed to in writing by
Executive and, in the case of any such modification, waiver or discharge
affecting the rights or obligations of GPC, is approved by the Board of
Directors of GPC or a Person authorized thereby.  No waiver by any party hereto
at any time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No waiver of

9


--------------------------------------------------------------------------------




any provision of this Agreement shall be implied from any course of dealing
between or among the parties hereto or from any failure by any party hereto to
assert its rights hereunder on any occasion or series of occasions.

(f)       Severability.  In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby.

(g)      Notices.  Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if so mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

(A)                If to Employer or GPC, to it at:

814 Livingston Court, S.E.

Marietta, GA 30067

Attention:  General Counsel

(B)                  if to Executive, to him/her at his/her residential address
as currently on file with Employer.

(h)      Voluntary Agreement; No Conflicts.  Executive, Employer and GPC each
represent that they are entering into this Agreement voluntarily and that
Executive’s employment hereunder and each party’s compliance with the terms and
conditions of this Agreement will not conflict with or result in the breach by
such party of any agreement to which he/she or it is a party or by which he/she
or it or his/her or its properties or assets may be bound.

(i)       Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

(j)       Headings.  The section and other headings contained in this Agreement
are for the convenience of the parties only and are not intended to be a part
hereof or to affect the meaning or interpretation hereof.

(k)      Certain Definitions.

“Affiliate”:  with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to
a Subsidiary of the first Person, a Person of which the first Person is
a Subsidiary, or another Subsidiary of a Person of which the first Person is
also a Subsidiary.

“Control”:  with respect to any Person, means the possession, directly or
indirectly, severally or jointly, of the power to direct or cause the direction
of the management policies of

10


--------------------------------------------------------------------------------




such Person, whether through the ownership of voting securities, by contract or
credit arrangement, as trustee or executor, or otherwise.

“Person”:  any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Subsidiary”:  with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing 50% or more of the combined voting
power of the outstanding voting stock or other ownership interests of such
corporation or other Person.

“Successor”:  of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.

IN WITNESS WHEREOF, Employer and GPC have duly executed this Agreement by their
authorized representatives, and Executive has hereunto set his/her hand, in each
case effective as of the date first above written.

 

 

GRAPHIC PACKAGING CORPORATION

 

 

 

 

 

By:

/s/ WAYNE E. JUBY

 

 

 

Wayne E. Juby

 

 

Senior Vice President, Human Resources

 

 

 

 

 

 

 

GRAPHIC PACKAGING INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ WAYNE E. JUBY

 

 

 

Wayne E. Juby

 

 

Senior Vice President, Human Resources

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

/s/ Michael P. Doss

 

 

Michael P. Doss

 

11


--------------------------------------------------------------------------------